Attorney General of Texas
                                      KEN P A X T O N


                                                                                    RECEIVED
                                                                            FIRST COURT OF APPEALS
March 25, 2015                                                                  HOUSTON, TEXAS


Christopher A. Prine Clerk                                                       MAR 2 7 2015
1st Court ofAppeals
                                                                             CHRISTOPHER A. PRINE
301 Fannin Street                                                           CLERK      'V*7
Houston, Texas 77002-2066

Re-   Revnaldo Amava                                  01-09-00848CR


Dear Mr. Prine^


This letter is to request the above referenced appeal files. In order to
adequately respond to the above petitioners' complaints, I need the entire
appellate files in each cause, including, but not limited to, the following-

      1.     Statement offsets for the trial, pre-trial and post-trial
             hearing^

      2.     Transcripts (trial court);

      3.     Appellate briefs, appellant's and appellee's initial and responsive
             or supplementary;

      4.     Opinion(s) ofthe 1st Court ofAppeals;

      5.     Motion rehearing, if any, and responsive pleadings thereto,
             if any;

      6.     Petition for Discretionary Review;

      7.     Briefs filed in connection with Petition for Discretionary Review;
             and

      8.     Opinions or orders of the Court of Criminal Appeals issued
             Response to the Petition for Discretionary Review.




      Post Office Box 12548, Austin, Texas 78711-2548 tel: (512)463-2100 mtw.oag.stati-.tx.cs
Christopher A. Pine, Clerk
1st Court ofAppeals
Page Two



These records are needed and therefore you may send them to my attention at
the address listed below. Ifyou should have any questions, feel free to call (512)
4752074.


Thank you for your kind assistance in this matter.

Sincerely.


Khristel L.^Samarripa
Administrative Assistant II
Office of the Attorney General
Criminal Appeals Division
William P. Clements Bldg. - 8th Floor
300 W. 15,h Street
Austin. TX 78701
                                                                                     neopost"
                                                       OFFICIAL BUSINESS
                                                        STATE OF TEXAS
                                                                                    BSika$000.482
 POST OFFICE BOX 12518
                                                    PENALTY FOR PRIVATE USE
AUSTIN TEXAS 78711-2548                                                                                           ;
                                                                                         ffiSEWft
  Return Senilis Requested
                                                                                          RECEIVED          n
                                                                                JFIRST COURT OF APPEAI SI
                             CHRISTOPHER A PRINE CLERK                                HOUSTON, TEXAS
                             1ST COURT OF APPEALS
                             301 FANNIN STREET                                         MAR 2 7 2015               ^
                             HOUSTON TEXAS 77002 2066
                                                                                 CHRISTOPHER A PRINE
                                                                                CLERK   "vr?
                             77002K£2SOB& CD i B         "1lUiiii|ii'ii)'iiiiiliMl"H,1ili,i,i"iilb,ii|i"'THi f?